ITish, J.
When in the trial of an action by an employee of a railway company against it, for personal injuries, the plaintiff introduces testimony warranting a finding that the defendant was negligent, and it is, under all of the evidence, an open question whether or not the plaintiff was guilty of negligence contributing to the injuries, the case should be submitted to a jury, and not disposed of by granting a nonsuit.
The granting of a nonsuit in the present case was erroneous.

Judgment reversed.


All the Justices concurring.

E. F. Edwards and Gnerry & Hall, for plaintiff.
Lawton & Cunningham, for defendant.